Matter of Civil Serv. Empls. Assn., Inc. v Westchester County Health Care Corp. (2016 NY Slip Op 02649)





Matter of Civil Serv. Empls. Assn., Inc. v Westchester County Health Care Corp.


2016 NY Slip Op 02649


Decided on April 6, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 6, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
L. PRISCILLA HALL
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX, JJ.


2014-03025
 (Index No. 3171/13)

[*1]In the Matter of Civil Service Employees Association, Inc., etc., et al., respondents,
v Westchester County Health Care Corporation, et al., appellants.


Littler Mendelson, P.C., New York, NY (Terrence H. Murphy, Bruce R. Millman, and Morgan J. Matson of counsel), for appellants.
Cohen, Weiss and Simon, LLP, New York, NY (Joshua J. Ellison of counsel), for respondents New York State Nurses Association, Christine Laperche, Debra Cava, Kenneth Kennelty, and Eileen Letzeiser; Steven A. Crain and Daren J. Rylewicz, Albany, NY (Aaron E. Kaplan of counsel), for respondents Civil Service Employees Association, Inc., John Staino, Susan Fontana, and Roger King (one brief filed).

DECISION & ORDER
In a hybrid proceeding, inter alia, pursuant to CPLR article 78 to review Westchester County Health Care Corporation Resolution No. 29, 2013, approved September 11, 2013, directing the establishment, administration, and maintenance of its own civil service system, and action for declaratory relief, the appeal is from so much of an order and judgment (one paper) of the Supreme Court, Westchester County (Neary, J.), entered January 21, 2014, as granted that branch of the petition/complaint which was to annul the resolution.
ORDERED that the order and judgment is affirmed insofar as appealed from, with one bill of costs.
On February 11, 1997, the Public Authorities Law was amended to create the Westchester County Health Care Corporation (hereinafter the WCHCC), a public benefit corporation (hereinafter the Enabling Act). The Enabling Act provided that the WCHCC was "subject to the civil service law" (Public Authorities Law § 3304[4]).
On September 11, 2013, the WCHCC Board of Directors (hereinafter the Board), the WCHCC's governing body (see Public Authorities Law § 3303), adopted Resolution No. 29, 2013 (hereinafter the Resolution), which directed the WCHCC's management to "take all steps and provide the resources necessary to establish, administer, and maintain its own civil service system." The petitioners/plaintiffs (hereinafter the petitioners) commenced this hybrid proceeding/action (hereinafter proceeding) arguing, inter alia, that the Board acted in violation of the Enabling Act when it approved the Resolution.
The standard of review in this proceeding pursuant to CPLR article 78 is whether the resolution under review was made in violation of lawful procedure, was affected by an error of law, or was arbitrary and capricious or an abuse of discretion (see CPLR 7803[3]; Matter of Resto v State [*2]of N.Y., Dept. of Motor Vehs., 135 AD3d 772). When considering questions of statutory interpretation, a court's "primary consideration is to ascertain and give effect to the intention of the Legislature" (Yatauro v Mangano, 17 NY3d 420, 426 [internal quotation marks omitted]; see Matter of Sheriff Officers Assn., Inc. v County of Nassau, 110 AD3d 998, 999). "[T]he statutory text provides the clearest indication of legislative intent, and should be construed  to give effect to its plain meaning'" (Matter of United Parcel Serv., Inc. v Tax Appeals Trib. of the State of N.Y., 98 AD3d 796, 797, quoting Matter of DaimlerChrysler v Spitzer, 7 NY3d 653, 660).
Here, the petitioners met their burden of proving that the Board's approval of the Resolution was affected by an error of law, as the Enabling Act neither explicitly nor implicitly transferred to the WCHCC and its Board the authority to self-administer its own civil service system (see Public Authorities Law § 3300; Matter of City of Mount Vernon v Cuevas, 289 AD2d 674, 676; cf. Matter of Sheriff Officers Assn., Inc. v County of Nassau, 110 AD3d 998). Accordingly, the Supreme Court properly granted that branch of the petition/complaint which was to annul the Resolution.
RIVERA, J.P., HALL, COHEN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court